Citation Nr: 1637516	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, claimed as shoulder pain.

2.  Entitlement to service connection for a left shoulder disorder, claimed as shoulder pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with active military service from October 1985 to February 1986 and from January 2004 to March 2005, and periods of active and inactive duty, and was discharged in September 2009.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2012, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In February 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  A May 2013 rating decision granted service connection for a cervical spine disability, that represents a full grant of the benefits sought as to that matter.  

In an October 2015 decision, the Board denied the Veteran's claims for service connection for left ear hearing loss and a lumbar spine disorder, initial compensable ratings for costochondritis and right ear hearing loss, and a compensable (10 percent) rating for multiple, noncompensable service-connected disabilities.  At that time, the Board remanded the Veteran's claims for service connection for shoulder disabilities to the AOJ for further development.


FINDING OF FACT

The Veteran does not have a current right or left shoulder disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder, including pain, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

2.  The criteria for service connection for a left shoulder disorder, including pain, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in September 2005 and March 2006, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has assisted the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, to the extent available, including VA medical records dated from August 2005 to July 2012.  

The Veteran underwent VA examination in April 2006, and that examination report is of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claims.  

The Veteran testified that he received private medical care for his bilateral shoulder disorder at Kaiser Permanente.  See Board hearing transcript at pages 17.  The Board granted his motion to hold the record open for 60 days to enable him to submit records of his treatment by Kaiser Permanente.  Id. at 3.  The record was held open at his request until September 16, 2012 but no additional medical evidence was submitted by the Veteran.

In its February 2013 remand, the Board noted that the Veteran indicated he had ongoing treatment with Kaiser Permanente and would submit records of this treatment after the hearing but the records were not submitted.  The Board instructed the AOJ to send the Veteran a letter requesting information and authorization allowing VA to request records of his relevant private treatment, including those from Kaiser Permanente.  The Veteran did not respond to the AOJ's April 2013 letter.

There is no indication in the record that the letter requesting authorization for VA to obtain records of the Veteran's treatment for a shoulder disorder by Kaiser Permanente was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand to obtain the outstanding private medical records is not warranted.

As a result of testimony offered during the Board hearing, the Board determined that additional VA examinations were warranted that led to the February 2013 remand and request for a new VA examination.

A VA medical opinion was obtained in April 2013, and the examination report is of record.

The Board's October 2015 remand was to obtain a clarifying medical opinion regarding the Veteran's claim for service connection for shoulder disabilities.  There has been substantial compliance with this remand, as a VA medical opinion was obtained in November 2015.

In August 2016, the Veteran's representative stated that, although pain was not a diagnosis, it was a symptom, and an in-person exam "must be completed to determine the cause of the [the Veteran's shoulder] pain" to include a magnetic resonance image (MRI) and X-ray (8/19/16 VBMS Appellate Brief, p. 1).  The representative lacks the medical expertise necessary to determine the requisite diagnostic tests in this case.  More significantly, X-rays of the Veteran's shoulders were performed during the April 2006 VA examination, and the April 2013 VA examination was performed by physician. 

In total, the April 2013 VA examination report, with the November 2015 VA medical opinion, is adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can weigh and reach a determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The November 2015 opinion cured the deficiencies in the earlier opinions; hence, the Board's prior remand instructions were complied with.

In sum, the Board finds the duties to notify and assist have been met. 

II. Factual Background and Analysis

Contentions

The Veteran asserts that he has a bilateral shoulder disorder that had its onset during active service.  He testified to having neck and shoulder pain that started in service and continued after discharge.  See Board hearing transcript at pages 8, 23.  He received private medical treatment for his shoulder condition.  Id. at 17.  

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA).  See 38 U.S.C.A. §§ 101 (24), 106, 1110, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training (INADUTRA) is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In general, presumptions do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (stating to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011).

A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of orthopedic pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records show that, in November 2003, the Veteran complained of whole body intermittent pain to his bilateral ankles and shoulders and neck (10/28/15 VBMS STR Medical (3rd set), p. 31; 9/30/05 VBMS Medical Treatment Record Government Facility, pps 25, 27-28; 10/28/15 VBMS STR Medical (5th set), pp. 9, 11-12, 14).  It was noted that he had painful joints lately.  His upper extremities were normal on examination for retention at that time.  

A January 2004 Annual Medical Certificate, completed contemporaneous with the Veteran's entrance into active duty, includes his report of back pain but does not discuss a shoulder disorder (10/28/15 VBMS STR Medical (6th set), p. 58).

When examined for retention in February 2004, the Veteran denied having swollen or painful joints and his upper extremities were normal on examination (10/28/15 VBMS STR Medical (3rd set), pp. 18, 24).  

The Veteran complained of neck, head, back, and chest pain in December 2004 (10/28/15 VBMS STR Medical (1st set), p. 73; 9/30/05 VBMS Medical Treatment Record-Government Facility).  A clinical record prepared at that time notes his complaints of low back pain, headache, and right-sided chest pain (10/28/15 VBMS STR (2nd set), p. 6; 9/30/05 VBMS Medical Treatment Record Government Facility, p. 1).  He reported jarring from riding in trucks with Kevlar and flak that aggravated his back and headaches and was concerned about arthritis.  The Veteran had full range of motion on examination.  He was educated about body aches and pains and advised to return to the clinic if his symptoms worsened or persisted.  Resolving joint and muscle pain were noted.  

The private medical evidence includes an employment physical examination performed in March 2005, the same month the Veteran was discharged from active duty (9/30/05 VBMS Medical Treatment Record Government Facility, pp.42-43).  He gave a history of back problems, but otherwise denied any joint injury, arthritis, or bone/joint disease.  A musculoskeletal abnormality was not reported on examination and the Veteran was considered employable without restrictions.

A September 2005 Post Deployment record completed by the Veteran after active duty during Hurricane Katrina notes he had swollen, stiff, or painful joints (10/28/15 VBMS STR (1st set), pp. 9, 16).  A December 2006 statement of medical examination reflects "multiple physical complaints" that were considered to have been incurred in the line of duty.  Id. at 47.  Although, on a September 2008 Post Deployment record, the Veteran did not report having muscle or joint pain.  Id. at 22-23.

An April 2006 VA examination report includes the Veteran's complaint of shoulder pain that started in 2004 in Iraq (3/22/06 VBMS Medical Treatment Record Government Facility, p. 8).  He first noticed it after periods of time wearing a flak jacket and it only occurred while wearing the flak jacket and for one or two hours after removing it.  He had no pain or treatment since that time.  There was full range of motion and no abnormality of the shoulders.  The examiner reported a normal bilateral shoulder examination.  X-rays of the Veteran's shoulders showed no significant degenerative changes, acute bone abnormalities, or dislocations (7/21/07 VBMS Medical Treatment Record Government Facility, pp. 38-39).  The examiner described the X-rays as normal.

An October 2009 National Guard Health Assessment does not discuss a shoulder disorder (8/9/10 VBMS STR Medical, p. 5).

In May 2012, the VA outpatient records show that the Veteran sought to re-establish medical care (4/5/13 VBMS Medical Treatment Record Government Facility, p. 5).  He reported having chronic back pain but did not discuss having a shoulder problem.  

The Board found the April 2006 VA examination inadequate because the examiner did not explain his assessment of a "normal examination" in light of the Veteran's complaints of ongoing pain since service and did not have all the available evidence before him. 

In April 2013, the Veteran underwent VA examination.  The examiner reported that the Veteran stated he had shoulder pain in service when wearing a flak jack and that "Pain has not been present since then.  Affirms to have not frequent 'like stiffness' in both shoulders."  The diagnosis was shoulder strain of both sides, with a date of diagnosis of 2004.  After clinical examination and review of the claims file, the examiner opined that the "Veteran's shoulders condition is less likely than not caused by or a result of his military service because the one while in service was present when wearing a flak jacket and it has not recurred."

The Board found the VA opinion unclear and requested a clarifying opinion as to whether the Veteran had any shoulder disability since he filed his service connection claim in July 2005.

In November 2015, a VA examiner opined that the Veteran did not have any currently diagnosed bilateral shoulder condition since he filed his claim in July 2005.  The examiner explained that he reviewed the Veteran's VA medical records that did not reveal a diagnosis other than pain.

While earlier evidence suggested that the Veteran had current shoulder strain, the 2015 VA opinion is more probative because the examiner had the opportunity to review the entire record, including all of the VA medical records.  The examiner's opinion was more informed.  The examiner's opinion is entirely consistent with that of the April 2006 and April 2013 VA examiners.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of shoulder strain during the appeal period were incorrect.  Based on the foregoing, the Board finds that the weight of the probative evidence weighs against a finding of a right and/or left shoulder disorder during or proximate to the appeal period beginning in 2005.

In the absence of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of shoulder disability is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of shoulder disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

The Veteran has pointed to the earlier assessments of shoulder strain as proof that he has a current disability; but these assessments were made in the face of negative testing and subsequent VA medical opinions have been to the effect that he does not have current a bilateral shoulder disability.  As noted, the negative opinions are more probative, because they are consistent with the testing and the most recent 
VA examiner reviewed the entire record in forming his opinion that there was no diagnosed shoulder disorder other than pain.  See e.g., Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (stating that pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection could be granted).

In sum, the weight of the probative medical evidence of record is against the claim for service connection for left and right shoulder disabilities.  Reasonable doubt does not arise, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right shoulder disorder, claimed as shoulder pain, is denied.

Entitlement to service connection for a left shoulder disorder, claimed as shoulder pain, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


